DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and claims 2-20 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ang et al. US 20190124558 A1, hereinafter Ang with Provisional Application# 62/587,311 filed on Nov. 16, 2017, hereinafter Ang’311in view of Li et al. US 20190190681 A1, hereinafter Li with priority to U.S. Provisional Patent Application No. 62/608,233, filed on Dec. 20, 2017, hereinafter Li’233.
Regarding claim 1, Ang teaches A User Equipment ("UE") apparatus (Ang: Summary) comprising: 
a transceiver; and a processor coupled to the transceiver (Ang: para. [0143] and Fig. 6 Wireless device 605 may include receiver 610, base station cell activation and deactivation manager 615, and transmitter 620. Wireless device 605 may also include a processor; Ang’311: para. [0142]), the processor configured to cause the apparatus to: 
receive physical layer signaling from a base unit associated with an active serving cell (Ang: para. [0058] system 100 may configure one or more downlink bandwidth parts (BWPs) and one or more uplink BWPs for each UE-specific serving cell (e.g., a serving cell associated with a base station 105; Ang’311: para. [0057]), 
the physical layer signaling comprising downlink control information ("DCI") (Ang: para. [0062] UE 115 may also receive a BWP DCI including an indication of an active BWP used for allocation of resources for the UE to communicate with the secondary cell; Ang’311: para. [0061]), 
wherein the DCI is received on a first bandwidth part of set of configured bandwidth parts for the active serving cell (Ang: para. [0109] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field. As such, for a downlink grant transmitted from base station 205 to UE 215, UE 215 may identify the intended BWP. For example, UE 215 may operate and receive on a first BWP, a downlink grant from base station 205; Ang’311: para. [0108]), 
wherein the DCI comprises a first parameter indicating a second bandwidth part from the set of configured bandwidth part (Ang: para. [0109 & 0117] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field. As such, for a downlink grant transmitted from base station 205 to UE 215, UE 215 may identify the intended BWP. For example, UE 215 may operate and receive on a first BWP, a downlink grant from base station 205. The downlink grant may include a first field including a bitmap for secondary cell activation or deactivation and a second field indicating a BWP ID that may indicate a second BWP, which UE 215 may transition to. Thus, base station 205 may transmit a BWP DCI that includes downlink grant information, bitmap for secondary cell activation and deactivation, and a BWP ID for UE 215; Ang’311: para. [0108 & 0116])s, and 
wherein the DCI comprises a second parameter (Ang: para. [0109 & 0117] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation; Ang’311: para. [0108 & 0116])
indicating whether the UE is to switch to the second bandwidth part indicated by the first parameter (Ang: para. [0109] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field. As such, for a downlink grant transmitted from base station 205 to UE 215, UE 215 may identify the intended BWP. For example, UE 215 may operate and receive on a first BWP, a downlink grant from base station 205. The downlink grant may include a first field including a bitmap for secondary cell activation or deactivation and a second field indicating a BWP ID that may indicate a second BWP, which UE 215 may transition to. para. [0125], Ang teaches a BWP switching DCI may be transmitted on a primary cell (e.g., base station 205) to schedule and switch the BWP of the secondary cell indicated in a control indicator field (CIF), and para. [0101] base station 205 may configure a 40 MHz bandwidth for narrowband BWP and a 400 MHz bandwidth for a wideband BWP, and configure UE 215 to dynamically switch between the two based on receiving DCI signaling indicating the BWP adaptation/switch from base station 205; Ang’311: para. [0108 & 0124 & 0100])
or 
whether the UE is to activate the second bandwidth part indicated by the first parameter without deactivating the first bandwidth part (Ang: para. [0112] Base station 205 may use higher layer signaling to signal to UE 215 grouping of secondary cells. Higher layer signaling may include radio resource control (RRC) signaling or MAC CE signaling during secondary cell configuration. base station 205 may indicate grouping of secondary cells using higher layer signaling, and use BWP DCI to indicate activation or deactivation of individual secondary cells of a group. para. [0097] Base station 205 may activate one or more secondary component carriers, in addition to the primary component carrier, to increase a downlink throughput. For example, if data throughput is relatively low or the data has a relatively high latency target, base station 205 as a primary cell may instruct UE 215 to activate or deactivate a secondary cell (e.g., base station 210). UE 215 may also be configured to support carrier aggregation to increase a receiver bandwidth for data transmission from base station 205 or base station 210. Each aggregated carrier may be referred to as a component carrier; Ang’311: para. [0111 & 0096]); 
selectively activate the second bandwidth part in response to the DCI (Ang: para. [0109] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field. As such, for a downlink grant transmitted from base station 205 to UE 215, UE 215 may identify the intended BWP. For example, UE 215 may operate and receive on a first BWP, a downlink grant from base station 205. The downlink grant may include a first field including a bitmap for secondary cell activation or deactivation and a second field indicating a BWP ID that may indicate a second BWP, which UE 215 may transition to; Ang’311: para. [0108 & 0116]); 
communicate with the base unit using a set of activated bandwidth parts (Ang: para. [0062] UE 115 may also receive a BWP DCI including an indication of an active BWP used for allocation of resources for the UE to communicate with the secondary cell; Ang’311: para. [0061]).
It is noted that Ang does not explicitly disclose: selectively deactivate the first bandwidth part based on the parameter.
However, Li from the same or similar fields of endeavor teaches the use of: selectively deactivate the first bandwidth part based on the parameter (Li: para. [0070] the message from the base station 110 may instruct the UE 120 to deactivate a first bandwidth part and activate a second bandwidth part; Li’233: para. [0069]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Li in the apparatus of Ang. One of ordinary skill in the art would be motivated to do so for permit such resources to be managed differently in different scenarios, which may free up resources, reduce signaling overhead, reduce latency, and/or the like depending on network conditions (Li: para. [0075]). 

Regarding claim 2, Ang and Li teach the apparatus of claim 1, wherein the second parameter comprises a one-bit flag (Ang: para. [0014 & 0121] one bit of a field in a BWP DCI to indicate selections for activated or deactivated states for a secondary cell and a BWP selection for the base station. And para. [0121]  If a bit value is set, a corresponding secondary cell (if activated) may switch to a first active BWP. Alternatively, if the bit value is not set the corresponding secondary cell (is not already activated) no action is taken. If UE 215 determines that a secondary cell indicator exists, UE 215 may at 325 interpret secondary cell control fields. That is, UE 215 may process a bitmap associated with secondary cell activation or deactivation to determine which cells are indicated as activated or deactivated; Ang’311: para. [0013 & 0120]), wherein, to selectively deactivate the first bandwidth part, the processor is configured to cause the apparatus to deactivate the first bandwidth part (Li: para. [0070] the message from the base station 110 may instruct the UE 120 to deactivate a first bandwidth part and activate a second bandwidth part; Li’233: para. [0069]) in response to the one-bit flag having a first value (Ang: para. [0014 & 0121] one bit of a field in a BWP DCI to indicate selections for activated or deactivated states for a secondary cell and a BWP selection for the base station. And para. [0121]  If a bit value is set, a corresponding secondary cell (if activated) may switch to a first active BWP. Alternatively, if the bit value is not set the corresponding secondary cell (is not already activated) no action is taken. If UE 215 determines that a secondary cell indicator exists, UE 215 may at 325 interpret secondary cell control fields. That is, UE 215 may process a bitmap associated with secondary cell activation or deactivation to determine which cells are indicated as activated or deactivated; Ang’311: para. [0013 & 0120])
and maintain active the first bandwidth part (Li: para. [0078] and step 910, a base station 110 may transmit, and a UE 120 may receive, a bandwidth part configuration for a plurality of bandwidth parts. The bandwidth part configuration may indicate a first bandwidth part that is activated) in response to the one-bit flag having a second value (Ang: para. [0014 & 0121] one bit of a field in a BWP DCI to indicate selections for activated or deactivated states for a secondary cell and a BWP selection for the base station. And para. [0121]  If a bit value is set, a corresponding secondary cell (if activated) may switch to a first active BWP. Alternatively, if the bit value is not set the corresponding secondary cell (is not already activated) no action is taken; Ang’311: para. [0013 & 0120]).

Regarding claim 3, Ang and Li teach the apparatus of claim 1, wherein the second parameter comprises a two-bit field encoding four commands (Ang: para. [0131] at least one bit of the two bits associated with the BWP ID may indicate the activation or deactivation of the group or subset of secondary cells. For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit value of the first bit, and a second bit may provide activation or deactivation for a group or subset of configured secondary cells based on a bit value of the second bit; Ang’311: para. [0130]), 
wherein, to selectively deactivate the first bandwidth part, the processor is configured to cause the apparatus to deactivate the first bandwidth part (Li: para. [0070] the message from the base station 110 may instruct the UE 120 to deactivate a first bandwidth part and activate a second bandwidth part; Li’233: para. [0069])in response to the two-bit field having a first value (Ang: para. [0131] at least one bit of the two bits associated with the BWP ID may indicate the activation or deactivation of the group or subset of secondary cells; Ang’311: para. [0130]), 
wherein, to selectively activate the second bandwidth part, the processor is configured to cause the apparatus to activate the second bandwidth part in response to the two-bit field having a second value and deactivate the second bandwidth part in response to the two-bit field having a third value (Ang: para. [0131] at least one bit of the two bits associated with the BWP ID may indicate the activation or deactivation of the group or subset of secondary cells. For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit value of the first bit, and a second bit may provide activation or deactivation for a group or subset of configured secondary cells based on a bit value of the second bit; Ang’311: para. [0130]).

Regarding claim 4, Ang and Li teaches the apparatus of claim 1, wherein the processor is further configured to cause the apparatus to receive a Radio Resource Control ("RRC") message that configures the set of configured bandwidth parts for the active serving cell, and wherein, to selectively activate the second bandwidth part, the processor is configured to cause the apparatus to add the second bandwidth part to the set of activated bandwidth parts (Ang: para. [0112] Base station 205 may use higher layer signaling to signal to UE 215 grouping of secondary cells. Higher layer signaling may include radio resource control (RRC) signaling or MAC CE signaling during secondary cell configuration. base station 205 may indicate grouping of secondary cells using higher layer signaling, and use BWP DCI to indicate activation or deactivation of individual secondary cells of a group. para. [0097] Base station 205 may activate one or more secondary component carriers, in addition to the primary component carrier, to increase a downlink throughput. For example, if data throughput is relatively low or the data has a relatively high latency target, base station 205 as a primary cell may instruct UE 215 to activate or deactivate a secondary cell (e.g., base station 210). UE 215 may also be configured to support carrier aggregation to increase a receiver bandwidth for data transmission from base station 205 or base station 210. Each aggregated carrier may be referred to as a component carrier; Ang’311: para. [0111 & 0096]). 
Regarding claim 5, Ang and Li teaches the apparatus of claim 1, wherein the second parameter comprises a resource allocation field in the DCI, wherein, to selectively activate the second bandwidth part, the processor is configured to cause the apparatus to: add the second bandwidth part to the set of activated bandwidth parts in response to the resource allocation field comprising a valid resource allocation (Ang: para. [0097] Base station 205 may activate one or more secondary component carriers, in addition to the primary component carrier, to increase a downlink throughput. For example, if data throughput is relatively low or the data has a relatively high latency target, base station 205 as a primary cell may instruct UE 215 to activate or deactivate a secondary cell (e.g., base station 210). UE 215 may also be configured to support carrier aggregation to increase a receiver bandwidth for data transmission from base station 205 or base station 210. Each aggregated carrier may be referred to as a component carrier; Ang’311: para. [0096]), and remove the second bandwidth part from the set of activated bandwidth parts (Ang: para. [0097] Base station 205 may activate one or more secondary component carriers, in addition to the primary component carrier, to increase a downlink throughput. For example, if data throughput is relatively low or the data has a relatively high latency target, base station 205 as a primary cell may instruct UE 215 to activate or deactivate a secondary cell (e.g., base station 210); Ang’311: para. [0096]) in response to the resource allocation field comprising an invalid resource allocation (Ang: para. [0118] a DCI format may be reconfigured to have a BWP ID field indicating a target BWP ID and a number of fields for downlink grant, when providing BWP switching for base station 205 (e.g., a primary cell) via scheduling (e.g., a valid downlink grant with BWP ID information). In some cases, a BWP DCI may be formatted without scheduling information (e.g. a dummy grant). This may be indicated by a zero-resource assignment. In this case, the DCI format may be reconfigured to have bits associated with the MCS, HARQ ID, and RV fields nulled, which corresponds to invalid resource allocation); Ang’311: para. [0117]).  
Regarding claim 6, Ang and Li teaches the apparatus of claim 5, wherein the DCI further comprises timing information that indicates when the second bandwidth part is to be deactivated (Ang: para. [0118] a DCI format may be reconfigured to have a BWP ID field indicating a target BWP ID and a number of fields for downlink grant, when providing BWP switching for base station 205 (e.g., a primary cell) via scheduling (e.g., a valid downlink grant with BWP ID information). In some cases, a BWP DCI may be formatted without scheduling information (e.g. a dummy grant). This may be indicated by a zero-resource assignment. In this case, the DCI format may be reconfigured to have bits associated with the MCS, HARQ ID, and RV fields nulled, which corresponds to invalid resource allocation); Ang’311: para. [0117]).

Regarding claim 7, Ang and Li teaches the apparatus of claim 1, wherein the second parameter comprises a resource allocation field in the DCI, wherein, to selectively activate the second bandwidth part (Ang: para. [0109] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field. As such, for a downlink grant transmitted from base station 205 to UE 215, UE 215 may identify the intended BWP. For example, UE 215 may operate and receive on a first BWP, a downlink grant from base station 205. The downlink grant may include a first field including a bitmap for secondary cell activation or deactivation and a second field indicating a BWP ID that may indicate a second BWP, which UE 215 may transition to); Ang’311: para. [0108]), 
the processor is configured to cause the apparatus to remove the second bandwidth part from the set of activated bandwidth parts (Ang: para. [0097] Base station 205 may activate one or more secondary component carriers, in addition to the primary component carrier, to increase a downlink throughput. For example, if data throughput is relatively low or the data has a relatively high latency target, base station 205 as a primary cell may instruct UE 215 to activate or deactivate a secondary cell (e.g., base station 210); Ang’311: para. [0096]) in response to the resource allocation field comprising a predetermined value (Ang: para. [0118] a DCI format may be reconfigured to have a BWP ID field indicating a target BWP ID and a number of fields for downlink grant, when providing BWP switching for base station 205 (e.g., a primary cell) via scheduling (e.g., a valid downlink grant with BWP ID information). In some cases, a BWP DCI may be formatted without scheduling information (e.g. a dummy grant). This may be indicated by a zero-resource assignment. In this case, the DCI format may be reconfigured to have bits associated with the MCS, HARQ ID, and RV fields nulled, which corresponds to invalid resource allocation; Ang’311: para. [0117]).  

Regarding claim 8, Ang and Li teaches the apparatus of claim 7, wherein the predetermined value is a null resource allocation (Ang: para. [0118] a DCI format may be reconfigured to have a BWP ID field indicating a target BWP ID and a number of fields for downlink grant, when providing BWP switching for base station 205 (e.g., a primary cell) via scheduling (e.g., a valid downlink grant with BWP ID information). In some cases, a BWP DCI may be formatted without scheduling information (e.g. a dummy grant). This may be indicated by a zero-resource assignment. In this case, the DCI format may be reconfigured to have bits associated with the MCS, HARQ ID, and RV fields nulled, which corresponds to invalid resource allocation; Ang’311: para. [0117]).  

Regarding claim 9, Ang and Li teaches the apparatus of claim 1, wherein the DCI further (Ang: para. [0109] Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field. As such, for a downlink grant transmitted from base station 205 to UE 215, UE 215 may identify the intended BWP. For example, UE 215 may operate and receive on a first BWP, a downlink grant from base station 205. The downlink grant may include a first field including a bitmap for secondary cell activation or deactivation and a second field indicating a BWP ID that may indicate a second BWP, which UE 215 may transition to); Ang’311: para. [0108]) comprises linkage information that indicates whether the first and second parameters apply to only downlink bandwidth parts, only uplink bandwidth part, or both uplink and downlink bandwidth parts (Ang: para. [0126] UE 215 behavior on the BWP that is deactivated may include, but is not limited to: no transmission on an uplink shared channel on the BWP, no monitoring of the PDCCH on the BWP, no transmission on PUCCH on the BWP, no transmission on physical random access channel (PRACH) on the BWP); Ang’311: para. [0125]).  

Regarding claim 10, Ang and Li teaches the apparatus of claim 9, further comprising receiving a Radio Resource Control ("RRC") message that links a set of uplink bandwidth parts to a set of downlink bandwidth parts (Ang: para. [0112] Base station 205 may use higher layer signaling to signal to UE 215 grouping of secondary cells. Higher layer signaling may include radio resource control (RRC) signaling or MAC CE signaling during secondary cell configuration. In some cases, base station 205 may indicate grouping of secondary cells using higher layer signaling, and use BWP DCI to indicate activation or deactivation of individual secondary cells of a group. Para. [0058] The system 100 may configure one or more downlink bandwidth parts (BWPs) and one or more uplink BWPs for each UE-specific serving cell); Ang’311: para. [0111 & 0057]).  

Regarding claims 11-20, Ang and Li disclose all the limitations as discussed in the rejection of claims 1-10, and therefore method claims 11-20 are rejected using the same rationales.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/13/2022, with respect to ODP rejection have been fully considered and are persuasive.  The ODP rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1 and 11 (pages 10-12), applicant submits
Applicant respectfully submits that Ang fails to teach receiving the claimed DCI using a first bandwidth part, where the DCI comprises a first parameter that indicates a second bandwidth part and further comprises a second parameter indicating whether the recipient is to switch to the second bandwidth part indicated by the first parameter or whether the recipient is to activate the second bandwidth part indicated by the first parameter without deactivating the first bandwidth part. Moreover, Applicant submits that Ang fails to describe selectively activating the second bandwidth part in response to receiving the DCI and selectively deactivating the first bandwidth part based on the second parameter. While Ang describes activating and deactivating a secondary cell, Ang fails to describe each element of amended claim 1. Therefore, Ang fails to anticipate claim 1 and those claims dependent upon claim 1.

However, Ang in para. [0109 & 0117] teaches Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. In some examples for BWP switching, base station 205 may configure a field in a BWP DCI that may indicate a BWP identifier (ID) field (which corresponds to claim limitation first parameter indicating a second BWP).
Therefore, Ang teaches the claim limitation “wherein the DCI comprises a first parameter indicating a second bandwidth part from the set of configured bandwidth parts”
 Furthermore, Ang in para. [0109 & 0117] teaches the downlink grant may include a first field including a bitmap for secondary cell activation or deactivation (which corresponds to claim limitation second parameter indicating whether the UE is to switch to the second BWP indicated by the first parameter) and a second field indicating a BWP ID that may indicate a second BWP, which UE 215 may transition to. Thus, base station 205 may transmit a BWP DCI that includes downlink grant information, bitmap for secondary cell activation and deactivation, and a BWP ID for UE 215. 
In para. [0125], Ang teaches a BWP switching DCI may be transmitted on a primary cell (e.g., base station 205) to schedule and switch the BWP of the secondary cell indicated in a control indicator field (CIF), and para. [0101] base station 205 may configure a 40 MHz bandwidth for narrowband BWP and a 400 MHz bandwidth for a wideband BWP, and configure UE 215 to dynamically switch between the two based on receiving DCI signaling indicating the BWP adaptation/switch from base station 205. Therefore, Ang teaches the claim limitation “the DCI comprises a second parameter indicating whether the UE is to switch to the second bandwidth part indicated by the first parameter.” 

Ang in para. [0109] teaches Base station 205 may also reconfigure a downlink grant to include an indication instructing UE 215 to activate or deactivate a secondary cell (e.g., base station 210). For example, base station 205 may configure a DCI to include a bitmap for secondary cell activation and deactivation. Therefore, Ang teaches the claim limitation “selectively activate the second bandwidth part in response to the DCI” 

New found prior art Li in para. [0070] teaches the message from the base station 110 may instruct the UE 120 to deactivate a first bandwidth part and activate a second bandwidth part; Li’233: para. [0069]. Therefore, Li teaches the claim limitation “selectively deactivate the first bandwidth part based on the parameter.” Thus the combination of Ang and Li teaches the claim limitation and rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Zhou US 20210006382 A1 [0044] in response to determining that the target UE is being scheduled on a first BWP in the licensed band, sending, to the target UE, deactivation indication for deactivating the first BWP, communicate with the base unit using a set of activated bandwidth parts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468